            Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 1 of 33                   FILED
                                                                                    2018 Dec-20 PM 01:22
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRCIT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION


LYNN JACKSON AND                                )
ROCCO J. LEO,                                   )
                                                )
                      PLAINTIFF,                )
                                                )      CIVIL ACTION NO.:
   v.                                           )      1:17-cv-00494- ACA
                                                )
                                                )      JURY DEMAND
HONDA MANUFACTURING OF                          )
ALABAMA, LLC, ELWOOD                            )
STAFFING, AND QUINTON                           )
COOLEY, INDIVIDUALLY,                           )
                                                )
                             DEFENDANTS.        )

               SECOND AMENDED AND RESTATED COMPLAINT

                                   I. JURISDICTION

        1.      This action arises under Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991. This Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1343. This action is brought

within the State where the unlawful employment practices were committed,

making venue proper.

                                     II. PARTIES

        2.      Plaintiff, Lynn Jackson, (“Plaintiff”) is a citizen of the United States

and a resident of Escambia County, Florida.



        	                                       1	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 2 of 33



      2.      Plaintiff, Rocco J. Leo (“Plaintiff Leo”) is the Chapter 7 Bankruptcy

Trustee for the Estate of Lynn Jackson in the U.S. District Court for the Northern

District of Alabama, Eastern Division. Plaintiff Max C. Pope (“Plaintiff Pope”) is

the Chapter 7 Bankruptcy Trustee for the Estate of Lynn Jackson in the U.S.

District Court for the Northern District of Alabama, Eastern Division.

      3.      Defendant, Honda Manufacturing of Alabama, LLC (“Defendant

Honda”), is an employer within the meaning of Title VII of the Civil Rights Act of

1964, as amended. Defendant, Elwood Staffing, (“Defendant Elwood”), is an

employer within the meaning of Title VII of the Civil Rights Act of 1964, as

amended.

      4.      Defendant, Quinton Cooley (“Defendant Cooley”), is an adult over

the age of nineteen and during the time Plaintiff worked at Defendant Honda’s

facility, Defendant Cooley was Team Manager.

      5.      At all times relevant to this Complaint, Defendant Honda and

Defendant Elwood have maintained and operated a business in Alabama.

Defendant Honda and Defendant Elwood are engaged in an industry affecting

interstate commerce. Defendant Honda and Defendant Elwood each have

employed fifteen (15) or more employees. Defendant Honda and Defendant

Elwood were and is are employers within the meaning of Title VII. Plaintiff was a

joint employee of Defendant Honda and Defendant Elwood within the meaning of



      	                                     2	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 3 of 33



Title VII.

                   III. ADMINISTRATIVE PREREQUISITES

      6.      Plaintiff hereby adopts and re-alleges paragraphs one (1) through five

(5) above as if set forth herein.

      7.      On May 27, 2016, Plaintiff filed a charge with the Equal Employment

Opportunity     Commission          (“EEOC”)   charging   Defendant   Honda      with

discriminating against Plaintiff on the basis of sex, sexually harassment, and

retaliating against Plaintiff. Plaintiff filed her charge with the EEOC within 180

days of the last discriminatory act of which Plaintiff complains. (Exhibit A).

      8.      Plaintiff is informed and believes that the EEOC sent a notice of the

Charge to Defendant Honda and that Defendant Honda received the notice.

      9.      EEOC mailed Plaintiff a Dismissal and Notice of Rights letter on

December 29, 2016. (Exhibit B).

      10.     Plaintiff has filed suit within ninety (90) days of receipt of her

Dismissal and Notice of Rights related to her charge against Defendant Honda.

      11.      On March 21, 2016, Plaintiff filed a charge with the Equal

Employment Opportunity Commission (“EEOC”) charging Defendant Elwood

with discriminating against Plaintiff on the basis of sex and retaliating against

Plaintiff. Plaintiff filed her charge with the EEOC within 180 days of the last

discriminatory act of which Plaintiff complains. (Exhibit C).



      	                                        3	
           Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 4 of 33



       12.     Plaintiff is informed and believes that the EEOC sent a notice of the

Charge to Defendant Elwood and that Defendant Elwood received the notice.

       13.     EEOC mailed Plaintiff a Notice of Right to Sue on May 8, 2017.

(Exhibit D).

       14.     All administrative prerequisites for filing suit have been satisfied, and

Plaintiff is entitled to bring this action.

                          IV. FACTUAL ALLEGATIONS

       15.     Plaintiff hereby adopts and re-alleges paragraphs one (1) through

fourteen (14) above as if set forth herein.

       16.     Defendant Elwood hired Plaintiff to work as a Process Associate for

Defendant Honda on or about September 13, 2012.

       17.     Defendant Elwood is an agency, which operates a location on Honda

property at its Lincoln, Alabama plant.

       18.     At all times relevant to this Amended and Restated Complaint,

Plaintiff was a joint employee of Defendants Honda and Elwood. Plaintiff worked

on a temporary and non-permanent basis for Honda via Elwood.

       19.     The services Plaintiff provided as a Process Associate occurred at

Honda’s Lincoln plant.

       20.     Plaintiff was directly supervised by employees of Defendant Honda.

       21.     Employees of Defendant Honda had the authority to evaluate



       	                                       4	
           Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 5 of 33



Plaintiff’s performance.

       22.     Employees of Defendant Honda had the authority to discipline

Plaintiff.

       23.     Plaintiff used the materials, tools, equipment and machines owned or

under the control of defendant Honda to perform her job duties.

       24.     On or around December 2014, Plaintiff was subjected to unwanted

and unwelcomed sexual advances and a hostile work environment on a continuing

basis by Defendant Quinton Cooley, Defendant Honda’s Team Manager, who

worked at Defendant Honda’s Lincoln, Alabama location with the Plaintiff.

       25.     Defendant Cooley provided Plaintiff with a favorable performance

evaluation, which Plaintiff deserved.

       26.     This good evaluation led to Plaintiff receiving an interview to become

a permanent employee of Defendant Honda.

       27.     When    Defendant    Cooley   provided    Plaintiff   with   the   good

performance evaluation he said, “You owe me.” Plaintiff asked him why and

Defendant Cooley stated, “Cause I gave you a good evaluation and you can get

hired permanent.” Defendant Cooley then stated, “We can go to Georgia, I don’t

leave no paper trail, we can go to Georgia and use cash for everything and no one

will know.” Defendant Cooley was asking Plaintiff for sexual favors. Plaintiff

replied, “You are married, I’m not interested in that.” Defendant Cooley replied,



       	                                      5	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 6 of 33



“Well you want to get hired permanent don’t you?” Plaintiff then stated, “I do my

job like I am supposed to and get good reviews. I don’t need to go with you to get

hired.” Defendant Cooley’s response was, “Well I can also make it where you

won’t get hired.”

      28.     After Defendant Cooley submitted the favorable evaluation, Plaintiff

received an application from Defendant Honda to become a permanent employee.

      29.     Defendant Cooley’s repeated and continual sexual advances include,

but ware not limited to, the following:

              a.    Asking Plaintiff to meet him off the job so that Plaintiff could

                    “repay” him for getting Plaintiff hired, making a quid pro quo

                    demand for sexual favors.

              b.    Walking up behind Plaintiff stating, “Mmm I like watching you

                    from behind.” Defendant Cooley engaged in this sexually

                    offensive conduct on a weekly and oftentimes daily basis.

              c.    Defendant Cooley would continually on a daily and weekly

                    basis walk up behind Plaintiff and rub his body against her and

                    tell Plaintiff how it made him feel.

              d.    Defendant Cooley would on a daily or weekly basis come

                    behind Plaintiff and stand within two inches of her body while

                    Plaintiff worked. There was no legitimate reason for Defendant



      	                                       6	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 7 of 33



                    Cooley to stand so close to Plaintiff.

      30.      Plaintiff rejected Defendant Cooley’s advances; however, he did not

stop sexually harassing Plaintiff.

      31.     In or around December 2014, Plaintiff complained to Brett Kuchinski,

Onsite Manager for Elwood Staffing, and Robin Webb from Elwood Staffing

about Defendant Cooley’s sexual harassment.

      32.     Defendant Elwood took no action after Plaintiff complained about

Defendant Cooley sexually harassing her and engaged in protected activity.

      33.      Defendant Elwood took no action to stop or prevent the sexual

harassment and hostile environment Plaintiff was forced to endure.

      34.     In or around August or September 2015, Plaintiff called Defendant

Honda’s compliance line and complained about Defendant Cooley’s sexual

harassment.

      35.     Plaintiff told Defendant Honda that she could no longer tolerate

Defendant Cooley’s sexual harassment and that Defendant’s Cooley’s sexually

harassing behavior was making her ill.

      36.     After Plaintiff’s complaints to Defendant Honda, Defendant Cooley

began yelling at Plaintiff on a regular basis in the presence of Plaintiff’s

coworkers.

      37.     Shortly after making complaints of sexual harassment to Defendant



      	                                       7	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 8 of 33



Honda’s Compliance Line, Plaintiff received a telephone call from a coworker,

Chaka Dandridge, informing Plaintiff that she also filed a sexual harassment

complaint against Defendant Cooley with Defendant Honda.

      38.     Takeisha Swain received unwelcomed sexual advances from

Defendant Cooley.

      39.     Cynthia Jackson, Plaintiff’s coworker, complained to Plaintiff that she

received sexually explicit comments from Defendant Cooley and was afraid to

complain, as she wanted to be hired permanently by Defendant Honda.

      40.     In or around November 2015, Defendant Cooley continued to stand

within two inches of Plaintiff’s body while Plaintiff worked, yell at Plaintiff, rub

up against Plaintiff and sexually harass Plaintiff continuing to cause Plaintiff to

have to work in a hostile environment.

      41.     Plaintiff continued to reject Defendant Cooley’s sexual advances.

      42.     Also in or around November 2015, Defendant Cooley gave Plaintiff

an unfavorable performance evaluation in retaliation for her complaints of sexual

harassment in an effort to have Plaintiff terminated as a non-permanent employee

of Defendants Honda and Elwood and to prevent her from becoming a permanent

employee of Defendant Honda.

      43.     After this unfavorable evaluation and Plaintiff’s complaints of sexual

harassment, Defendant Honda rescinded its offer to allow Plaintiff to obtain



      	                                      8	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 9 of 33



permanent employment, which was scheduled to begin in February 2016.

      44.      Plaintiff was notified of the rescinded offer on the day she was to be

interviewed.

      45.      Plaintiff was never informed of the result of Defendant Honda’s

investigation into her complaints of sexual harassment.

      46.      In or around January 2016, Plaintiff called Brett Kuchinski and

inquired about the results of Defendant Honda’s investigation into her complaints

of sexual harassment.

      47.      Mr. Kuchinski informed Plaintiff for the first time that Defendant

Honda claimed it found no evidence of sexual harassment by Defendant Cooley.

      48.      Plaintiff later learned that Defendant Honda’s Human Resources

department disclosed information about Plaintiff’s sexual harassment complaint,

which was supposed to be confidential, to Plaintiff’s coworkers, and this also

created a hostile working environment for Plaintiff.

      49.      Plaintiff’s coworkers negatively talked about Plaintiff and did not

want to work with her after they learned she complained.

      50.      On or about February 1, 2016, Plaintiff was disciplined and

terminated from her employment by Defendant Honda and Defendant Elwood.

      51.      Tenniel Beiten, Elwood Staffing’s Onsite Supervisor at the Honda

plant, was the person that informed Plaintiff she was being disciplined and



      	                                       9	
            Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 10 of 33



terminated.

        52.      Plaintiff was falsely accused of taking pictures. Plaintiff took a picture

of a note she left for Robin Webb, Elwood Staffing Onsite Supervisor, inquiring

about work hours that Plaintiff had not been paid for in December 2015 and

January 2016.

        53.      Plaintiff was never paid for three hours she worked on January 21,

2016.

        54.      Upon filing for unemployment benefits, Plaintiff learned that Elwood

Staffing stated Plaintiff had been discharged for insubordination when refusing to

sign a written warning, which was false.

        55.      After Plaintiff’s termination, she also learned of Defendant Honda

investigating Defendant Cooley and coworker Jokeitha Forman for being involved

in a possible prostitution ring at Defendant Honda’s facility.

        56.      Defendant Cooley was terminated on or about June 27, 2016.

                    V. STATEMENT OF PLAINTIFF’S CLAIMS

                                       COUNT ONE

   STATEMENT OF PLAINTIFF’S GENDER, SEXUAL HARASSMENT
             AND HOSTILE ENVIRONMENT CLAIMS
     AGAINST DEFENDANT HONDA AND DEFENDANT ELWOOD

        57.      Plaintiff adopts and re-alleges paragraphs one (1) through fourteen

(14) above as if fully set forth herein.



        	                                        10	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 11 of 33



      58.      Defendants Honda and Elwood hired Plaintiff as a non-permanent

Process Associate on or about September 13, 2012.

      59.      In or around December 2014, Plaintiff was subjected to unwanted and

unwelcomed sexual advances and a hostile work environment on a continuing

basis by Defendant Quinton Cooley, Defendant Honda’s Team Manager.

      60.      Defendant Cooley provided Plaintiff with a favorable performance

evaluation, which led to Plaintiff receiving an interview to become a permanent

employee of Defendant Honda.

      61.      When Defendant Cooley provided Plaintiff with the evaluation he

said, “You owe me.” Plaintiff asked him what she owed him for and Defendant

Cooley stated, “Cause I gave you a good evaluation and you can get hired

permanent.” Defendant Cooley then stated, “We can go to George, I don’t leave

no paper trail, we can go to Georgia and use cash for everything and no one will

know.” Plaintiff replied, “You are married, I’m not interested in that.” Defendant

Cooley replied, “Well you want to get hired permanent don’t you?” Plaintiff then

stated, “I do my job like I am supposed to and get good reviews. I don’t need to go

with you to get hired.” Defendant Cooley’s response was, “Well I can also make it

where you won’t get hired.”

      62.      After Defendant submitted the evaluation, Plaintiff received an

application from Defendant Honda to become a permanent employee.



      	                                     11	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 12 of 33



      63.      Defendant Cooley’s continued and ongoing sexual advances include,

but are not limited to, the following:

               a.    Asking Plaintiff to meet him off the job so that Plaintiff could

                     “repay” him for getting Plaintiff hired.

               b.    Walking up behind Plaintiff stating, “Mmm I like watching you

                     from behind.” Defendant Cooley engaged in this sexually

                     offensive conduct on a weekly and oftentimes daily basis.

               c.    Defendant Cooley would continually on a daily and weekly

                     basis walk up behind Plaintiff and rub his body against her and

                     tell Plaintiff how it made him feel.

               d.    Defendant Cooley would on a daily or weekly basis come

                     behind Plaintiff and stand within two inches of her body while

                     Plaintiff worked. There was no legitimate reason for Defendant

                     Cooley to stand so close to Plaintiff.

      64.      Plaintiff rejected Defendant Cooley’s advances; however, he did not

stop sexually harassing Plaintiff. Cooley also gave Plaintiff a bad evaluation after

she rejected his sexual advances and this cause Plaintiff to be denied permanent

employment with Defendant Honda.

      65.      In or around December 2014, Plaintiff complained to Brett Kuchinski,

Onsite Manager for Elwood Staffing, and Robin Webb, Elwood Staffing about



      	                                       12	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 13 of 33



Defendant Cooley’s sexual harassment.

      66.      Nothing was done after Plaintiff’s complaints of sexual harassment by

Defendant Cooley and the sexual harassment continued.

      67.      In or around August or September 2015, Plaintiff called Defendant

Honda’s compliance line and complained about Defendant Cooley’s sexual

harassment.

      68.      Plaintiff told Defendant Honda that she could no longer tolerate

Defendant Cooley’s sexual harassment and that Defendant’s Cooley’s sexually

harassing behavior was making her ill.

      69.      Subsequent to Plaintiff’s complaint to Defendant Honda, Defendant

Cooley began yelling at Plaintiff on a regular basis in the presence of Plaintiff’s

coworkers.

      70.      Shortly after making complaints of sexual harassment to Defendant

Honda’s Compliance Line, Plaintiff received a telephone call from a coworker,

Chaka Dandridge, who stated she also filed a sexual harassment complaint against

Defendant Cooley with Defendant Honda.

      71.      Takeisha Swain received unwelcomed sexual advances from

Defendant Cooley.

      72.      Cynthia Jackson, Plaintiff’s coworker complained to Plaintiff that she

received sexually explicit comments from Defendant Cooley and was afraid to



      	                                      13	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 14 of 33



complain, as she wanted to be hired permanently by Defendant Honda.

      73.      In or around November 2015, Defendant Cooley continued to sexually

harass Plaintiff and create a hostile work environment and he would touch Plaintiff

in an unwelcome manner, make sexual noises, and stand within two inches of

Plaintiff’s body while Plaintiff worked.

      74.      Plaintiff was never informed of the result of Defendant Honda’s

investigation into her complaints of sexual harassment.

      75.      In or around January 2016, Plaintiff called Brett Kuchinski and

inquired about the results of Defendant Honda’s investigation into her complaints

of sexual harassment.

      76.      Plaintiff later learned that Defendant Honda’s Human Resources

department disclosed information about Plaintiff’s sexual harassment complaint to

Plaintiff’s coworkers, which created a hostile work environment.

      77.      Plaintiff’s coworkers negatively talked about Plaintiff and did not

want to work with her.

      78.      Plaintiff was terminated on February 1, 2016, and after Plaintiff’s

termination, she learned of Defendant Honda engaging into an investigation of

Defendant Cooley and coworker Jokeitha Forman being involved in a possible

prostitution ring at Defendant Honda’s facility.

      79.      Defendant Cooley was terminated on or about June 27, 2016.



      	                                     14	
           Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 15 of 33



       80.      Based on the facts set forth herein, while Plaintiff was employed by

Defendants Honda and Elwood, she was harassed because of her gender, sexually

harassed, forced to endure a sexually hostile environment, unjustly reprimanded

because of her gender, and terminated because of her gender.

       81.      In taking the above-described actions, Defendants Honda and Elwood

intentionally discriminated against Plaintiff on the basis of her gender, in violation

of Title VII. Specifically, Defendants condoned and tolerated sexual harassment.

Defendants’ actions created, nurtured, tolerated, condoned, or otherwise permitted

a sexually hostile environment in violation of Title VII.

       82.      The actions of Defendants Honda and Elwood, through its agents,

were taken with malice or reckless indifference to the federally-protected rights of

Plaintiff.

       83.      Plaintiff has been discriminated against by Defendants Honda and

Elwood in the terms, conditions and privileges of her employment through the

creation and toleration of a sexually charged and hostile work environment.

       84.      The Plaintiff has been subject to a sexually hostile work environment

which has been authorized, ratified, encouraged and condoned by Defendants

Honda and Elwood. This sexually hostile environment includes, but is not limited

to, gender slurs, sexual comments, sexual harassment, gender stereotypes, and

other disparate treatment by which women are treated as inferior, as set out in



       	                                      15	
           Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 16 of 33



detail above.

       85.      The sexually hostile environment changed the terms and conditions of

the employment of the Plaintiff.

       86.      Supervisors and/or management officials at Defendants Honda and

Elwood participated in, were aware of, encouraged, and/or condoned the sexually

hostile work environment.

       87.      Defendants Honda and Elwood failed to train their employees on

purported antidiscrimination and harassment policy and reporting procedures.

       88.      The dissemination of any anti-discrimination policy and reporting

procedures has been ineffective.

       89.      The Plaintiff has been directly affected by the sexually discriminatory

and harassing practices described in this Complaint.

       90.      The Plaintiff made good faith complaints in opposition to the sexual

discrimination and sexual harassment to which she was subjected.

       91.      The conduct of the Defendants Honda and Elwood was so severe

and/or pervasive as to create a sexually hostile working environment for the

Plaintiff.

       92.      Defendants Honda and Elwood knew, or should have known, of the

sexual harassment, sexual discrimination, and retaliation of the Plaintiff.

       93.      Defendants Honda and Elwood failed to take any prompt and effective



       	                                       16	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 17 of 33



action reasonably calculated to result in the prevention of and/or remedy of the

sexual harassment, sexual discrimination and/or retaliation of the Plaintiff.

      94.      The actions of Defendants Honda and Elwood, as set out herein,

violate Title VII.

      95.      Female employees are subjected to harassing and discriminatory terms

and conditions of employment and Defendants Honda and Elwood have a habit

and/or practice of harassing female employees and discriminating against women

and/or allowing or condoning the sexual harassment of female employees and

hostile work environment.

      96.      As a result of the actions of Defendants Honda and Elwood in

violation of Title VII, the Plaintiff has been and continue to be injured, suffering

distress, humiliation, loss of prestige, mental anguish, emotional pain and suffering

and monetary and economic losses. Plaintiff has no plain, adequate or complete

remedy at law to redress the wrongs alleged herein, and this suit for back pay, front

pay, compensatory damages, punitive damages, attorney’s fees, expenses, costs,

reinstatement, injunctive relief, and declaratory judgment is only means of

securing adequate relief.

      97.      Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendants Honda and Elwood’s unlawful policies and practices set forth

herein unless enjoined by this Court.



      	                                       17	
             Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 18 of 33



         98.      The Plaintiff has satisfied all administrative perquisites to bring this

claim.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests this Court adopt jurisdiction of this action

and award Plaintiff the following relief:

         a.       Enter a declaratory judgment that Defendants’ policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by the Civil Rights Act of 1964, as amended;

         b.       Grant Plaintiff a permanent injunction enjoining Defendants, its

Agents, Successors, Employees, Attorneys, and those acting in concert with

Defendant or at the Defendant’s request from violating the Civil Rights Act of

1964, as amended;

         c.       Grant Plaintiff an Order requiring the Defendants to make her whole

by granting appropriate declaratory relief, compensatory damages (including

damages for mental anguish), punitive damages, interests, attorney fees, expenses,

costs and reinstatement; and

         d.       Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.

                                        COUNT TWO
             PLAINTIFF’S CLAIMS OF RETALAITION
      AGAINST DEFENDANT HONDA AND DEFENDANT ELWOOD


         	                                         18	
           Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 19 of 33




       99.      Plaintiff adopts and re-alleges paragraphs one (1) through fourteen

(14) above as if fully set forth herein.

       100. Plaintiff complained to Defendants Honda and Elwood that Defendant

Cooley was sexually harassing her in the workplace.

       101. After Plaintiff complained to Defendants Honda and Elwood of

Defendant Cooley’s sexually harassing her, she began to be yelled at by Defendant

Cooley, given unfavorable evaluations by Defendant Cooley, unjustly disciplined,

denied a permanent position with Defendant Honda and terminated.

       102. Plaintiff was given a good evaluation by Defendant Cooley and

Cooley requested sexual favors from Plaintiff.

       103. After Plaintiff rejected Cooley’s sexual advances, Cooley began

retaliating against Plaintiff.

       104. After Plaintiff rejected Defendant Cooley’s sexual advances Cooley

unjustly gave Plaintiff a bad evaluation and this cause Plaintiff to be denied a

permanent position with Defendant Honda.

       105. Plaintiff was also unjustly written up, disciplined and terminated from

her employment at Defendants Honda and Elwood.

       106. Elwood Staffing told Plaintiff she was being terminated because she

was taking pictures with her phone of the facility, however this was not true.

       107. Plaintiff previously complained about being denied pay for hours she

       	                                     19	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 20 of 33



worked. Plaintiff’s complaints were never addressed so Plaintiff took a picture of a

note she left for Robin Webb, Elwood Staffing Onsite Supervisor, inquiring about

her unpaid work hours for in December 2015 and January 2016.

      108. The poor evaluation Plaintiff received and denying Plaintiff a

permanent position at Honda, would dissuade a reasonable person from engaging

in protected activity.

      109. Defendants Honda, Elwood and Cooley are believed to have input in

the decision to deny Plaintiff a permanent position, the unjust discipline Plaintiff

received, Plaintiff’s bad evaluation, and Plaintiff’s termination.

      110. Defendants Honda and Elwood retaliated against Plaintiff for

complaining of sexual harassment and engaging in protected activity by giving

Plaintiff a bad evaluation, unjustly disciplining Plaintiff, denying Plaintiff a

permanent position of employment, harassing Plaintiff, and terminating her

employment.

      111. Plaintiff engaged in protected activity and, as a direct result of

Plaintiff’s complaints, Plaintiff was subjected to retaliatory acts and adverse

actions, including, but not limited to: Plaintiff was denied permanent employment;

Plaintiff was written up; Plaintiff was unjustly disciplined; Plaintiff was harassed;

and Plaintiff was terminated.

      112. There is a causal link between Plaintiff engaging in protected activity



      	                                      20	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 21 of 33



and the adverse actions she suffered.

      113. Defendants Honda and Elwood retaliated against Plaintiff in violation

of the Civil Rights Act of 1964, as amended.

      114. Plaintiff has suffered damage as a result of the retaliation described

above.

      115. Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, reinstatement, punitive damages, attorney’s fees, injunctive relief and

declaratory judgment is her only means of securing adequate relief. Plaintiff is now

suffering and will continue suffer irreparable injury from Defendants’ unlawful

policies and practices as set forth herein unless enjoined by this Court.

                              PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of

this action and award Plaintiff the following relief:

      a.       Enter a declaratory judgment that Defendants’ policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by the Civil Rights Act of 1964, as amended;

      b.       Grant Plaintiff a permanent injunction enjoining Defendants, its

Agents, Successors, Employees, Attorneys, and those acting in concert with

Defendants or at the Defendants’ request from violating the Civil Rights Act of



      	                                      21	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 22 of 33



1964, as amended;

      c.       Grant Plaintiff an Order requiring the Defendants to make her whole

by granting appropriate declaratory relief, compensatory damages (including

damages for mental anguish), reinstatement, punitive damages, interests, attorney

fees, expenses, costs; and

      d.       Plaintiff prays for such other, further, different or additional relief and
benefits as justice may require.


                                   COUNT THREE
          ASSAULT AND BATTERY AGAINST DEFENDANT HONDA AND
                     DEFENDANT QUINTON COOLEY

      116. Plaintiff adopts and realleges the allegations of paragraph one (1)

through one fifty-six (56) as if fully set forth herein.

      117. Defendants Honda and Cooley subjected Plaintiff to the threat of

offensive and unwanted touching.

      118. Defendants Honda and Cooley subjected Plaintiff to offensive and

unwanted touching.

      119. Defendant Cooley supervised Plaintiff and was employed by

Defendant Honda. Defendant Cooley repeatedly rubbed up against Plaintiff in a

sexual manner and stood within two inches of Plaintiff in a threatening and

sexually offensive manner

      120. Defendants’ conduct offended and embarrassed Plaintiff.

      	                                        22	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 23 of 33



      121. Defendant Cooley’s actions toward Plaintiff were taken while he was

acting in his role as Plaintiff’s supervisor.

      122. Defendant Honda was aware of Cooley’s illegal conduct and ratified,

condoned, and permitted Defendant Cooley’s conduct.

      123. Plaintiff complained to Defendant Honda about Cooley’s unwanted

touching and assault, but Honda took no action to stop or prevent Cooley’s illegal

assault on Plaintiff. As a result, Plaintiff continued to be assaulted by Cooley.

      124. Defendant Honda is liable for the conduct of Defendant Cooley.

      125. Defendants Honda and Cooley injured Plaintiff.

      126. Plaintiff’s claims based on the statutory and common law of the State

of Alabama arise out of the same facts and incidents, which are set forth herein and

are the subject of the Plaintiff’s claims based upon Federal Law and are within the

pendent jurisdiction of this Court.

      127. Defendants Honda and Cooley engaged in a pattern and/or habit of

conduct that constituted assault and battery.

      128. As a consequence of the actions of Defendants Honda and Cooley,

Plaintiff experienced physical injury, pain and suffering, mental anguish and other

damages.

      129. By reason of each and every act of Defendants Honda and Cooley,

Plaintiff was subjected to assault and battery, causing irreparable damage to



      	                                         23	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 24 of 33



Plaintiff by causing Plaintiff to suffer physical distress and mental anguish.

                                  PRAYER FOR RELIEF

      WHEREFORE Plaintiff demands judgment against Defendants Honda and

Cooley for an award of compensatory and punitive damages as deemed just by a

struck jury, plus court costs, interest, attorney fees, and any and all relief to which

she may be entitled.

                                    COUNT FOUR
             INVASION OF PRIVACY CLAIMS AGAINST DEFENDANT
                 HONDA AND DEFENDANT QUINTON COOLEY

      130. Plaintiff adopts and realleges the allegations of paragraph one (1)

through fifty-six (56) as if fully set forth herein.

      131. Defendants Cooley and Honda invaded Plaintiff’s privacy by

subjecting her to offensive and unwanted sexual overtures, requests for sexual

favors, and making inquiries into her sex life.

      132. Defendants’ conduct offended and embarrassed Plaintiff.

      133. Defendant Cooley’s actions toward Plaintiff were taken while he was

acting in his role as Plaintiff’s supervisor.

      134. Defendant Honda ratified and permitted Defendant Cooley’s conduct.

      135. Defendant Honda is liable for the conduct of Defendant Cooley.

      126. Defendants Honda and Cooley injured Plaintiff.



      	                                         24	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 25 of 33



      137. Plaintiff’s claims based on the statutory and common law of the State

of Alabama arise out of the same facts and incidents, which are set forth herein and

are the subject of the Plaintiff’s claims based upon Federal Law and are within the

pendent jurisdiction of this Court.

      138. Defendants Honda and Cooley engaged in a pattern and/or habit of

conduct that constituted sexual harassment and created a hostile environment and

invaded the privacy of the Plaintiff.

      139. As a consequence of the actions of Defendants Honda and Cooley,

causing Plaintiff’s privacy to be invaded, Plaintiff has suffered mental anguish and

physical injury.

      140. Defendant Cooley, male employee of Defendant Honda, made

statements to and undertook actions toward Plaintiff of a sexual, intimate and

personal nature that were objectionable and intrusive. The conduct toward Plaintiff

was continuous, crude, offensive, intrusive, objectionable, prying and constituted

an objectionable intrusion into Plaintiff’s private affairs or concerns.

      141. The actions of Defendants Honda and Cooley constitute a wrongful

intrusion upon the solitude and/or seclusion of Plaintiff in such a manner as to

outrage and/or cause mental suffering, shame or humiliation to a person of

ordinary sensibilities.

      142. By reason of each and every act of Defendants Honda and Cooley,



      	                                       25	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 26 of 33



Plaintiff was subjected to invasion of privacy, causing irreparable damage to

Plaintiff by causing Plaintiff to suffer physical distress and mental anguish.

                                  PRAYER FOR RELIEF

      WHEREFORE Plaintiff demands judgment against Defendants Honda and

Cooley for an award of compensatory and punitive damages as deemed just by a

struck jury, plus court costs, interest, attorney fees, and any and all relief to which

she may be entitled.

                                        COUNT FIVE

              NEGLIGENT HIRING, SUPERVISION, TRAINING &
                     NEGLIGENT RETENTION CLAIMS
           AGAINST DEFENDANT HONDA AND DEFENDANT ELWOOD

       143. Plaintiff adopts and realleges the allegations of paragraphs one (1)

through fifty-six (56) as if fully set forth herein.

       144. Defendants Honda and Elwood had a duty to provide a reasonably

safe, non-hostile and non-discriminatory work environment to its employees,

including Plaintiff.

       145. Defendants Honda and Elwood knew, or should have known, of the

illegal and offensive conduct of Defendant Cooley.

       146. Plaintiff complained to both Defendant Honda and Defendant Elwood

about Defendant Cooley’s sexually offensive and harassing conduct, having to

work in a hostile environment, and Cooley’s retaliatory conduct.


      	                                        26	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 27 of 33



      147. Defendant Honda negligently supervised, trained and/or retained

Defendant Cooley.

      148. Defendant       Honda      maliciously,   deliberately,    wantonly   and/or

negligently retained employees who engaged in tortious and/or illegal conduct,

including, but not limited to, Defendant Cooley.

      149. Defendants Honda and Elwood failed to protect employees, such as

Plaintiff, from the tortious treatment described in this Complaint.

      150. Defendant Honda failed to train employees regarding sexual

harassment, hostile environment and retaliation.

      151. Defendant Elwood failed to train employees regarding sexual

harassment, hostile environment and retaliation.

      152. As a result of the failure to train, supervise and inaction by

Defendants Honda and Elwood, Plaintiff was injured.

      153. Plaintiff’s claims based on statutory and common law of the State of

Alabama arise out of the same facts and incidents, which are set forth herein and

are the subject of the Plaintiff’s claims based upon Federal Law and are within the

pendent jurisdiction of this Court.

      154. Defendant Honda negligently hired, trained, supervised and retained

male employee who subjected Plaintiff and other females to sexual harassment, a

sexually hostile environment, invasion of privacy, and outrage. As a result of such,



      	                                       27	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 28 of 33



Plaintiff was caused to be sexually harassed, forced to endure a hostile

environment, have her privacy invaded and to suffer outrage, mental anguish,

shame, embarrassment and humiliation.

      155. Defendants Honda and Elwood knew, or clearly should have known,

of the male employee’s unfitness for his position and the feasibility of his

continuance to sexually harass Plaintiff and invade Plaintiff’s privacy. Defendants

Honda and Elwood failed to take steps to prevent male employees from sexually

harassing the Plaintiff. Defendants Honda and Elwood ratified, authorized and/or

condoned the actions of its male employee who sexually harassed the Plaintiff and

subjected her to a hostile environment.

      156. Plaintiff avers that Defendant Honda is guilty of the negligent hiring,

training, supervision and negligent retention of male employees. As a result of the

illegal conduct of Defendant, Plaintiff has suffered financially, physically and

emotionally.

                                PRAYER FOR RELIEF

      WHEREFORE Plaintiff demands judgment against Defendants Honda and

Cooley for an award of compensatory and punitive damages as deemed just by a

struck jury, plus costs, interest, attorney fees, and any and all relief to which she

may be entitled.

                                      COUNT SIX

      	                                     28	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 29 of 33




          TORT OF OUTRAGE CLAIMS AGAINST DEFENDANTS HONDA,
                     ELWOOD AND QUINTON COOLEY

      157. Plaintiff adopts and realleges the allegations of paragraphs one (1)

through fifty-six (56) as if fully set forth herein.

      158. Defendants Honda, Elwood and Cooley acted intentionally to inflict

emotional distress on Plaintiff.

      159. Defendant Cooley’s actions toward Plaintiff were taken while he was

acting in his role as Plaintiff’s supervisor.

      160. Defendants Honda and Elwood ratified and permitted Defendant

Cooley’s conduct.

      161. Defendant Honda is liable for the conduct of Defendant Cooley.

      162. Defendants Honda, Elwood and Cooley injured Plaintiff.

       163. This claim is brought against Defendants Honda, Elwood and Cooley

for engaging in such outrageous conduct.

       164. Defendants outrageously and intentionally inflicted emotional distress

upon Plaintiff by allowing and continuing to allow Plaintiff to be repeatedly

subjected to sexually abusive, harmful, and hurtful comments, offensive sexual

comments, unwelcome sexual advances, while Plaintiff attempted to carry out her

job duties.

       165. Defendants ratified and/or condoned the actions of its male



      	                                         29	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 30 of 33



employees, which amounted to the tort of outrage. Defendant Honda’s male

employee Cooley engaged in sexually offensive conduct, assault and battery,

which amounted to the tort of outrage.

                                  PRAYER FOR RELIEF

       WHEREFORE Plaintiff demands judgment against Defendants Honda and

Cooley for an award of compensatory and punitive damages as deemed just by a

struck jury, plus costs, interest, attorney fees, and any and all relief to which she

may be entitled.

                                       COUNT SEVEN

             INTENTIONAL INTERFERENCE WITH A CONTRACTUAL
             RELATIONSHIP CLAIM AGAINST DEFENDANTS HONDA
                          AND QUINTON COOLEY


      166. Plaintiff adopts and realleges the allegations of paragraphs one (1)

through fifty-six (56) as if fully set forth herein.

      167. Defendant Cooley intentionally interfered with the contractual

relationship between Plaintiff and Defendants Elwood and Honda, by giving

Plaintiff an unjust bad evaluation that caused Plaintiff to be denied permanent

employment with Honda and having input in or causing Plaintiff’s termination.

      168. Defendant Honda intentionally interfered with Plaintiff’s contractual

relationship with Elwood by having input in or causing Plaintiff to be unjustly

disciplined and terminated.

      	                                        30	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 31 of 33



      169. Defendant Honda is responsible for the actions of its agent, Defendant

Cooley.

      170. Defendant Cooley injured Plaintiff by interfering with Plaintiff’s

contractual relationship with Honda causing Plaintiff to be denied employment.

      171. Defendant Honda interfered with Plaintiff’s contractual relationship

with Elwood Staffing by causing Plaintiff to be denied employment.

                                PRAYER FOR RELIEF

      WHEREFORE Plaintiff demands judgment against Defendants Honda and

Cooley for an award of compensatory and punitive damages as deemed just by a

struck jury, plus costs, interest, attorney fees, and any and all relief to which she

may be entitled.



      PLAINTIFF HEREBY REQUESTS TRIAL BY STRUCK JURY


                                             /s/ Cynthia Forman Wilkinson
                                             CYNTHIA FORMAN WILKINSON
                                             State Bar ID No: ASB-9950-L68C
                                             Attorney for Plaintiff

OF COUNSEL:
WILKINSON LAW FIRM, PC
215 North Richard Arrington, Jr. Blvd.
Suite 301
Birmingham, Alabama 35203
Tel: (205) 250-7866
Fax: (205) 250-7869
E-mail: wilkinsonefile@wilkinsonfirm.net

      	                                     31	
          Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 32 of 33




                                             /s/Heather Newsom Leonard
                                             HEATHER NEWSOM LEONARD
                                             State Bar ID No.: ASB-1152-O61H
                                             Attorney for Plaintiff

      OF COUNSEL:

      HEATHER LEONARD, PC
      2105 Devereux Circle, Suite 111
      Birmingham, AL 35243
      Tel: (205) 977-5421
      Fax: (205) 278-1400
      E-mail: Heather@HeatherLeonardPC.com


                             CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018 , I electronically filed the
foregoing with the Clerk of Court using CM/ECF system, which will send
notification of such filing to the following:

                               Lisa Karen Atkins, Esq.
                                M. Tae Phillips, Esq.
                   Ogletree, Deakins, Nash, Smoak & Stewart, P.c.
                          420 20th Street North, Suite 1900
                              Birmingham, AL 35203

                                    W. Lee Sims, Esq.
                      Thornton, Carpenter, O’Brien, Lawrence & Sims
                                     P.O. Drawer 277
                                   Talladega, AL 35161

                              David J. Middlebrooks, Esq.
                      Lehr Middlebrooks Vreeland & Thompson, PC
                                    P.O. Box 11945
                             Birmingham, AL 35202-1945
      And mailed a copy of the foregoing, via U.S. Mail, first-class postage
prepaid to: None.



      	                                    32	
    Case 1:17-cv-00494-ACA Document 70 Filed 12/20/18 Page 33 of 33



                                            /s/ Cynthia Wilkinson
                                            OF COUNSEL




	                                    33	
